Mr. Justice Leech delivered the opinion of the court: The Declaration filed in this case, alleges that on March 4th, 1927, claimant had his herd of dairy cattle, consisting of nine head tested for tuberculosis by Dr. B. L. Lake, Chief Veterinarian of the Department of Agriculture, and that one grade Holstein cow, appraised at $85.00 reacted to the test and was later placed under quarantine and shipped to the Union Stock Yards, Chicago, for slaughter; that he received from the Commission House in Chicago for said Holstein reactor the sum of $45.73; leaving a difference of $39.30, of which the Federal Government should pay $13.10 and the State of Illinois $13.10. A statement made by the Attorney General’s office, avers that the claim was forwarded to Hon. S. J. Stanard, Director of Agriculture, and by him forwarded to Hon. D. W. Robinson, Superintendent of Animal Industry, by said Director of Agriculture and their letter attached to said statement verifies the correctness of the claim under consideration. We therefore award claimant in this case the sum of $13.10.